NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  RODRICK LYNN JOHNSON, Petitioner.

                         No. 1 CA-CR 16-0006 PRPC
                              FILED 7-6-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-114400-002
              The Honorable Pamela Hearn Svoboda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By David R. Cole
Counsel for Respondent

Rodrick Lynn Johnson, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the court, in
which Judge Patricia K. Norris and Judge Jennifer B. Campbell joined.
                             STATE v. JOHNSON
                             Decision of the Court

J O H N S E N, Judge:

¶1             Rodrick Lynn Johnson petitions for review of the summary
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2            A jury convicted Johnson of possession of dangerous drugs
for sale, possession of narcotic drugs for sale and possession of marijuana.
The superior court sentenced him as a repetitive offender to concurrent
prison terms, the longest of which was 18 years. This court affirmed the
convictions and sentences on appeal. State v. Johnson, 1 CA-CR 13-0571
(Ariz. App. Nov. 20, 2014) (mem. decision).

¶3             Johnson thereafter filed a timely petition for post-conviction
relief, raising claims of insufficient evidence, ineffective assistance of
counsel, disclosure violations and actual innocence. The superior court
summarily dismissed the petition, ruling that the claims of insufficient
evidence and disclosure violations were precluded and that Johnson failed
to state a colorable claim of ineffective assistance of counsel or actual
innocence. This petition for review followed.

¶4            On review, Johnson argues the superior court erred in
denying relief on his claim of actual innocence. He also argues he was
erroneously deprived of his right to a 12-person jury and requests that this
court review his case for fundamental error. We review a superior court's
denial of post-conviction relief for abuse of discretion. State v. Bennett, 213
Ariz. 562, 566, ¶ 17 (2006).

¶5             The superior court did not abuse its discretion in summarily
dismissing the petition for post-conviction relief. The court issued a ruling
that clearly identified, fully addressed and correctly resolved all the claims
Johnson raised. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the court's rulings.
Under these circumstances, "[n]o useful purpose would be served by this
court rehashing the trial court's correct ruling in a written decision." State
v. Whipple, 177 Ariz. 272, 274 (App. 1993). We therefore adopt the trial
court's ruling.

¶6              We need not address the claim raised by Johnson in his
petition for review with respect to the size of the jury because he did not
raise this issue below. A petition for review may not raise issues not first
presented to the superior court. State v. Ramirez, 126 Ariz. 464, 468 (App.
1980); see also Ariz. R. Crim. P. 32.9(c)(1)(ii) (requiring petition for review to



                                        2
                           STATE v. JOHNSON
                           Decision of the Court

contain "issues which were decided by the trial court and which the
defendant wishes to present to the appellate court for review"). In any
event, contrary to Johnson's argument, the trial transcript reflects that 12
persons were seated on his jury.

¶7           We further decline Johnson's request to engage in
fundamental error review of his case. There is no fundamental error review
in a post-conviction relief proceeding. State v. Smith, 184 Ariz. 456, 460
(1996).

¶8           For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       3